
	

116 HR 5140 RH: Satellite Television Community Protection and Promotion Act of 2019
U.S. House of Representatives
2019-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 282
		116th CONGRESS1st Session
		H. R. 5140
		[Report No. 116–354]
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2019
			Mr. Nadler introduced the following bill; which was referred to the Committee on the Judiciary
		
		
			December 17, 2019
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on November 18, 2019
		
		
			
		
		A BILL
		To amend title 17, United States Code, to narrow the category of households eligible to receive
			 signals under a distant-signal satellite license, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Satellite Television Community Protection and Promotion Act of 2019. 2.Eligibility to receive signals under a distant-signal satellite license (a)In generalSection 119 of title 17, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraph (2)—
 (i)in subparagraph (A)— (I)by striking signals, and and inserting signals,;
 (II)by inserting , and the carrier provides local-into-local service to all DMAs after receiving the secondary transmission; and (III)by adding at the end the following new sentence: Failure to reach an agreement with network stations to retransmit their signals shall not be construed to affect compliance with providing local-into-local service to all DMAs if the satellite carrier has the capability to retransmit such signals when an agreement is reached.; and
 (ii)in subparagraph (B)— (I)by striking clauses (ii) and (iii); and
 (II)by adding at the end the following:  (ii)Short marketsIn the case of secondary transmissions to households located in short markets, subject to clause (i), the statutory license shall be further limited to secondary transmissions of only those primary transmissions of network stations that embody the programming of networks not offered on the primary stream or the multicast stream transmitted by any network station in that market.; and
 (iii)by adding at the end the following:  (D)Temporary and limited use of license (i)In generalNotwithstanding the requirement under subparagraph (A) that a satellite carrier provide local-into-local service to all DMAs before making a secondary transmission under the license under this section, a satellite carrier that does not provide local-into-local service to all DMAs may make a covered transmission under such license if not later than 180 days after the date of the enactment of the Satellite Television Community Protection and Promotion Act of 2019 the satellite carrier—
 (I)demonstrates that it has acted reasonably and made a good faith effort to provide local-into-local service to all DMAs and that it will continue to make a good faith effort to provide local-into-local service to all DMAs; and
 (II)files a Notice of Temporary Limited Use with the Copyright Office in accordance with clause (ii). (ii)Notice of Temporary Limited UseA Notice of Temporary Limited Use filed with the Copyright Office under this subparagraph shall contain—
 (I)an affirmation that the carrier intends to make covered transmissions under the license under this section despite not providing local-into-local service to all DMAs;
 (II)a signed statement that the satellite carrier acted reasonably and made good faith efforts to provide local-into-local service to all DMAs;
 (III)a list of the designated market areas with respect to which no local-into-local service is provided by the satellite carrier; and
 (IV)a summary of actions taken by the satellite carrier to make arrangements to provide local-into-local service to all DMAs.
										(iii)Period of temporary and limited license
 (I)Initial 90-day periodA satellite carrier that meets the requirements of this subparagraph may use the license under this section to make covered transmissions for a 90-day period beginning on the date such carrier files a Notice of Temporary Limited Use with the Copyright Office.
 (II)Additional periodsThe initial 90-day period described under clause (I) may be extended for additional periods of 90 days if the satellite carrier files a new Notice of Temporary Limited Use with the Copyright Office on or before the last day of such initial period, and each successive 90-day period thereafter.
 (iv)Audit and verification of NoticesThe Register of Copyrights shall issue regulations that are similar in nature to the regulations issued under subsection (b)(2) to permit interested parties to verify and audit Notices of Temporary Limited Use filed by satellite carriers under this subparagraph.
 (v)ChallengeAny owner of a network station for which the primary stream or multicast stream of that network would have been transmitted by a satellite carrier under the license under this section but for the failure of that satellite carrier to provide local-into-local service to all DMAs may bring a civil action to challenge the sufficiency of the reasonable actions and good faith efforts of that satellite carrier to provide local-into-local service to all DMAs, as such actions and efforts are described in the applicable Notice of Temporary Limited Use.
 (vi)Covered transmission definedIn this subparagraph, the term covered transmission means a secondary transmission of a primary transmission made by a network station to an unserved household.
									.
 (B)by striking paragraphs (3), (6)(E), (9), (10), and (13); and (C)by redesignating paragraphs (4), (5), (6), (7), (8), (11), (12), and (14) as paragraphs (3) through (10), respectively;
 (2)in subsection (c)(1)(E)— (A)by striking the comma after in the agreement;
 (B)by striking until December 31, 2019, or; and (C)by striking , whichever is later and inserting until the subscriber for which the royalty is payable is no longer eligible to receive a secondary transmission pursuant to the license under this section;
 (3)in subsection (d)— (A)in paragraph (10)—
 (i)in subparagraph (D), by striking subsection (a)(11) and inserting subsection (a)(8); (ii)by striking subparagraphs (A), (B), (C), and (E);
 (iii)by redesignating subparagraph (D) as subparagraph (A); and (iv)by adding at the end the following:
							
 (B)is a subscriber located in a short market.; (B)by striking paragraph (13);
 (C)by redesignating paragraphs (14) and (15) as paragraphs (13) and (14), respectively; and (D)by adding at the end the following:
						
 (15)Local-into-local service to all DMAsThe term local-into-local service to all DMAs has the meaning given such term in subsection (f)(7). (16)Short marketThe term short market means a local market in which programming of one or more of the four most widely viewed television networks nationwide is not offered on either the primary stream or multicast stream transmitted by any network station in that market.;
 (4)by striking subsections (e) and (h); and (5)by redesignating subsections (f) and (g) as subsections (e) and (f).
				(b)Previously covered subscribers under the STELA Reauthorization Act of 2014
 (1)In generalA subscriber of a satellite carrier who receives the secondary transmission of a network station under the statutory license in section 119 of title 17, United States Code, as in effect on the day before the date of the enactment of this Act, and to whom subsection (a)(2)(B) of such section, as amended by subsection (a), does not apply, shall continue to be eligible to receive that secondary transmission from such carrier under such license, and at the royalty rate established for such license by the Copyright Royalty Board or voluntary agreement, as applicable, until the date that is the earlier of—
 (A)180 days after the date of the enactment of this Act; or (B)the date on which such carrier provides local-into-local service to all DMAs.
 (2)DefinitionsIn this subsection, the terms satellite carrier, subscriber, secondary transmission, network station, and local-into-local service to all DMAs have the meaning given those terms in section 119 of title 17, United States Code. (c)Conforming amendmentsTitle 17, United States Code, is further amended—
 (1)in section 119, as amended by subsection (a)— (A)in subsection (a)—
 (i)in paragraph (1), by striking paragraphs (4), (5), and (7) and inserting paragraphs (3), (4), and (6); and (ii)in paragraph (2), by striking paragraphs (4), (5), (6), and (7) and inserting paragraphs (3), (4), (5), and (6); and
 (B)in subsection (g), by striking subsection (a)(7)(B) each place it appears and inserting subsection (a)(5)(B); and (2)in section 501(e), by striking section 119(a)(5) and inserting section 119(a)(3).
				
	
		December 17, 2019
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
